Citation Nr: 1437338	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  09-14 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2, as due to herbicide exposure.

2.  Entitlement to service connection for a left knee disorder, as secondary to service-connected residuals of a shell fragment wound to the left leg.

3.  Entitlement to a disability rating in excess of 10 percent for residuals of a shell fragment wound to the left leg.

4.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.  The Veteran had active duty in Vietnam from May 1968 to May 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

An August 2006 rating decision denied entitlement to service connection for a left knee disorder, granted entitlement to service connection for PTSD at a 30 percent disability rating effective February 28, 2006, and continued a 10 percent disability rating for residuals of a shell fragment wound to the left leg.  

The claims file includes a cover letter from the Veteran's representative, dated ion November 2006, submitting a claim.  A statement dated in February 2006, date-stamped as received by the RO in December 2006, reflects the Veteran's intentions to file claims for the issues on appeal.  While it is unclear if this was meant to be a claim filed subsequently to the August 2006 rating decision, resolving all doubt in favor of the Veteran, the Board finds that this filing prevents the August 2006 rating decision from becoming final.  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In November 2008, the RO denied entitlement to service connection for a left knee disability, as secondary to his service-connected residuals of a shell fragment wound to the left leg, continued the 30 percent disability rating for PTSD, and continued the 10 percent disability rating for service-connected residuals of a shell fragment wound to the left leg.  

In a March 2013 rating decision, the RO denied entitlement to service connection for diabetes mellitus, type 2.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  At his hearing, the Veteran indicated that he received all of his treatment from the VA, and that he attended ongoing treatment for his PTSD.  In addition, the Veteran testified that he had been diagnosed with diabetes mellitus, type 2 in March 2014.  The record includes VA medical records from 2008 through May 2012 in Virtual VA, and VA medical records from August 2013 to December 2013 in VBMS.  On remand, the remaining VA medical records-reflecting treatment from May 2012 to August 2013 and since December 2013, should be obtained and added to the record.

The Veteran was provided with a VA examination in May 2012, in order to determine the current nature and severity of his service-connected residuals of a shell fragment wound to the left leg.  The examiner noted that the Veteran had cardinal signs of muscle injury, including a lowered threshold of fatigue and fatigue-pain; however, the examiner did not indicate the frequency or severity of these signs.  On remand, the examiner should be asked to determine the level of severity of the Veteran's signs of muscle disability, and to determine whether the overall level of disability from his service-connected residuals of a shell fragment wound to the left leg is considered moderate, moderately severe, or severe.

With regard to the Veteran's claim for entitlement to service connection for a left knee disability, as secondary to residuals of a shell fragment wound to the left leg, the Board notes that service connection may be provided for a disability which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b). 

The Veteran has not been provided with a VA examination to determine whether he has a current left knee disability secondary to his service-connected residuals of a shell fragment wound to the left leg.  VA medical records in evidence reflect that he has complained of left knee pain, and that he had an injection into his left knee for pain, which was ineffective.  See July 2010 VA medical record (Virtual VA).  The Board finds that this evidence meets the criteria to provide the Veteran with a VA examination to determine whether he has a left knee disorder secondary to his service-connected residuals of a shell fragment wound to the left leg.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, the Veteran should be provided with a VA examination to determine whether he has a left knee disorder that has been caused or aggravated by his service-connected left leg disability.

If review of additional treatment records reflects a worsening of the Veteran's PTSD, he should also be afforded a VA examination to determine the current nature and severity of his service-connected PTSD.
Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of treatment from the VA from May 2012 to August 2013, and since December 2013, including, but not limited to, records reflecting a diagnosis of diabetes mellitus, type 2, apparently in the March 2014 timeframe.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the etiology of any left knee disorder.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether:

(a)  it is at least as likely as not (50 percent probability or more) that any diagnosed left knee disorder had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service;

(b)  it is at least as likely as not (50 percent probability or more) that any diagnosed left knee disorder has been caused (in whole or in part) by his service-connected residuals of a shell fragment wound to the left leg; and

(c)  it is at least as likely as not (50 percent probability or more) that any diagnosed left knee disorder has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected residuals of a shell fragment wound to the left leg.

If the Veteran has a left knee disorder that has been aggravated by his service-connected residuals of a shell fragment wound to the left leg, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

3.  The Veteran should be afforded an examination to determine the current level of impairment due to the service-connected residuals of a shell fragment wound to the left leg.  

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether the Veteran has cardinal signs and symptoms of muscle disability, and the frequency and severity of each.  In addition, the examiner should determine whether the disability overall is moderate, severe, or moderately severe.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

Reasons should be given for all opinions.

4.  If treatment records added to the record of evidence on remand reflect a worsening of service-connected PTSD, the Veteran should be afforded an examination to determine the current level of impairment due to this service-connected disability.  

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine the level of occupational and social impairment due to the Veteran's service-connected PTSD, and assign a global assessment of functioning score.  

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

Reasons should be given for all opinions.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



